DETAILED ACTION
Claims 1, 3-20 are pending.  Claim 2 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed June 21, 2021 is acknowledged. Claims 11-20 directed to unelected Group II are withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 4437422) in view of Surucu Apere (“Apere”).


In related art, Apere depicts a similar device with both an outer and inner tube material delivery system (see annotated screen capture of Apere at 0:06 below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Torres to include the delivery systems of Apere in order to keep the material organized and provide proper tension during the sewing process.

    PNG
    media_image1.png
    538
    958
    media_image1.png
    Greyscale

Regarding claim 4, the device of Torres as modified includes wherein the formation channel (A) comprises a tubular structure (tube member 32, see Fig. 2) configured to receive the first material (BS) and the second material (40).  

Regarding claim 6, the device of Torres as modified includes wherein the outer tube material delivery system comprises a spindle to support the first material (see annotated Apere at 0:06 above).  
Regarding claim 7, the device of Torres as modified includes wherein the outer tube material delivery system comprises a guide structure (see annotated Apere at 0:06 above) to guide the first material to the formation channel.  
Regarding claim 8, the device of Torres as modified includes wherein the inner layer material delivery system comprises a spindle (see annotated Apere at 0:06 above) to support the second material.  
Regarding claim 9, the device of Torres as modified describes the limitations of claim 9 but does not explicitly describe a racing roller configured to engage the layered weighted yarn and advance the first material and the second material through the formation channel and the sewing machine; and the racing roller further comprising a lower fabric-engaging roller and an upper fabric-engaging roller.
In related art, Apere describes a racing roller configured to engage the layered weighted yarn and advance the first material and the second material through the formation channel and the sewing machine; and the racing roller further comprising a 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Torres to include the roller system of Apere in order to provide the necessary tension on the tube components to remove them from the formation tube.

    PNG
    media_image2.png
    540
    967
    media_image2.png
    Greyscale

Regarding claim 10, the device of Torres as modified includes wherein: a length of the layered weighted yarn is configured to be interlooped to form a piece of weighted material; and the piece of weighted material, by itself, is configured and sufficiently weighted to effectuate deep pressure therapy to a person as a deep pressure therapy blanket when placed over a person's body (the material formed is fully capable of being utilized in any manner including in formation of a weighted blanked, it is noted that this claim is interpreted as intended use as the claim is to a device and not to a yarn structure).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 4437422) in view of Surucu Apere (“Apere”) and Temple (US 2570012).
Regarding claim 3, the device of Torres as modified includes wherein the formation channel comprises a first surface structure and a second surface structure configured to form a gap therebetween; wherein the gap is configured to receive the first material (see annotated Fig. 3 below).
The device of Torres as modified does not explicitly describe wherein the formation channel comprises a sewing aperture being configured to locate the first material in the position to be sewn by the sewing machine to form the seam on the outer tube.
In related art for sewing devices, Temple describes a Rouleau turn device that functions in the same manner as the claimed invention that includes a hole 13 through which a needle passes (col. 3, ll. 26-30).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Torres to include an extension and aperture such as depicted in Temple in order to specifically locate the fabric to be sewn and provide a precise location in which to sew the fabric so that the fabric is restricted from movement during the sewing process. 

    PNG
    media_image3.png
    341
    564
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multiple YouTube videos are included that show that a spaghetti strap attachment device is well known and utilized in industry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732